DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 2, 5, 6, 9, 12, 13, 24, 28, 31, and 38-41) in the reply filed on 05 July 2022 is acknowledged.
Claims 32-34 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 July 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08 October 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The copy provided of Pitts et al. 2014 is not legible and has not been considered. (See Examination Figure 1 below.)

    PNG
    media_image1.png
    235
    568
    media_image1.png
    Greyscale

Examination Figure 1: Partial examiner’s view of Pitts, et al., 2014.
The information disclosure statement (IDS) submitted on 11 May 2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to. 
In Figures 15 and 16, it is very difficult to determine the location of the data points due to low contrast against the white background. (See Examination Figure 2 below.) It appears that the drawings may have been originally created using color to differentiate the treatments. Please resubmit higher-contrast versions of Figures 15 and 16.

    PNG
    media_image2.png
    476
    604
    media_image2.png
    Greyscale

Examination Figure 2: Examiner’s view of Figure 15.
The descriptions of Figures 1-8, 10-12 are insufficient to explain the figures. Many symbols and names are used without explanation, and what appear to be different plasmids/embodiments are shown without labels to indicate the rationale (as an example, see Figure 11, parts 1, 3, and 4). In multi-part figures, if the organization of the parts has meaning, rather than merely being an extension onto a new page for space, explain that meaning and describe what is represented in each part of the figure. Since full descriptions of the figures can be found elsewhere in the specification, the figure descriptions should be amended to reference the location where a full explanation of the figure can be found.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description. Using Figure 12 as an example, the terms tonB, Φ33, ΦPTPX91 and ΦPTP387 do not appear in the specification. Ensure that the language used is consistent with the specification (eg. tonB terminator versus terminator, Φ33 versus Phi33, and ΦPTPX91 and ΦPTP387 versus PTPX91 and PTP387). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
First specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. The sequence disclosure is located in Figure 9.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Second specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Figure 13 enumerates sequences. Sequence listings are provided for these sequences, but the sequences are not identified with SEQ ID NOs either in the drawing or the specification. Note that this requirement will also apply to the sequence of Figure 9 when an amended sequence listing is filed to assign the sequence a SEQ ID NO.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Modified bacteriophage comprising constitutive toxin gene and hybrid tail.
The disclosure is objected to because of the following informalities: paragraphs are not numbered. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: (1) in line 1, there is an extra comma after “1,”; (2) in lines 2-3, “is under the control of a constitutive promoter is selected from” should either read “is under the control of a constitutive promoter selected from” or “the constitutive promoter is selected from”. For clarity, examiner recommends using an Oxford comma prior to “…and promoters having…”
Claim 13 is objected to because of the following informalities: section (e) concludes with a comma instead of a semicolon.
Claim 28 is objected to because of the following informalities: in line 2, the claim recites “determinants; and wherein.” The examiner believes that these phrases should be separated by a comma rather than a semicolon to clearly delineate the two phrases joined by the “and/or” in line 3.
Appropriate correction is required.

Claim Interpretation
	Regarding Claim 1, the term “modified” is not defined in the specification but does not render the claim indefinite. The broadest reasonable interpretation of this term, which will be used in examination of this claim, is any modification of a bacteriophage where a patent could be filed as a result. The terms “toxin gene,” “toxin protein,” and “toxic” are not defined in the specification but do not render the claim indefinite. The broadest reasonable interpretation of this term, which will be used in examination of this claim, is any protein that is bactericidal or bacteriostatic at some concentration. The term “lytic” is explained in the specification on pg. 3, par. 4, but is not formally defined. This does not render the claim indefinite. The broadest reasonable interpretation of this term, which will be used in examination of this claim, is a bacteriophage that is able to lyse bacteria and not able to lysogenize at the time of use.
	Regarding Claim 2, the amino acid sequence used to search for “the SASP-C from Bacillus megaterium” is SEQ ID NO 31 from WO-0240678.
	Regarding Claim 13, in section d, the claim is drawn to a protein comprising N-terminal amino acids 1-628 and C-terminal amino acids 629-964 of SEQ ID NO 50 (the amino acid sequence given for Phi33), with no variation allowed within either region, but potentially with a gap between the two regions or additional sequences at the extreme N- or C-terminal ends.
	Regarding Claim 24, the phrase “and/or wherein each hybrid tail fibre” in line 7 is not proceeded by a semicolon. As written this phrase is not indefinite; the pattern of semicolons breaks the claim into three limitations on the modified bacteriophage of Claim 1, of which at least one is required, and the phrase “and/or wherein each hybrid tail fibre” in line 7 is part of the second limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 9, 12, 13, 24, 28, 31, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim is broadly drawn to a modified lytic bacteriophage which encodes toxic proteins, such as those that are typically found in lytic bacteriophages and that are responsible for bacterial cell lysis, and expresses host range determinant proteins, which would include any tail fiber.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03 V.
The specification discloses the several modified bacteriophages generated by modifying a single base Pseudomonas aeruginosa-infecting bacteriophage, Phi33, to express an additional toxic gene, SASP, and optionally expressing a modified tail protein that is a hybrid of the Phi33 tail fiber with the tail fiber of another P. aeruginosa bacteriophage [0033]. The specification also discloses the tail fiber sequences of several P. aeruginosa bacteriophages (Figure 13). Therefore, despite the broad range of bacteriophages claimed, the specification only contemplates the use of modified P. aeruginosa bacteriophages which have a double-stranded DNA genome and which determine host range via a tail. 
The specification does not provide guidance on how to adapt the process that was used to generate modified bacteriophages to allow modification of bacteriophages with single stranded DNA or RNA genomes. The specification also does not provide guidance on how to identify and/or modify host range determinant proteins other than tail proteins.
Therefore, one skilled in the art at the time of filing would conclude that the inventors only had possession of an invention using modified P. aeruginosa bacteriophages which have double-stranded DNA genome and which determine host range via a tail. Claims 2, 5, 6, 9, 12, 13, 24, 28, 31, 38-40 are rejected for depending on rejected Claim 1.
Regarding Claim 6, the applicant claims “…pdhA, rpsB, pgi, fda, lasB [promoters] and promoters having more than 90% sequence identity thereto.” The specification demonstrates the use of the fda promoter within a modified bacteriophage. The other claimed promoters are merely listed once in the first paragraph of pg. 6 of the specification.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed “the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that [written description] requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03(V). The applicant fails to demonstrate that they have contemplated the use of constitutive promoters other than fda in their invention. The specification does not disclose how one of ordinary skill in the art at the time of filing might exchange the fda promoter for another promoter, such as by describing steps required to exchange promoters, or developing primers that could be used in the promoter exchange process. The specification also does not contemplate how to adjust the claimed invention to account for other promoters potentially expressing the SASP-C gene at a higher or lower rate. Finally, the specification does not disclose how to screen promoters that share 90% identity with a claimed promoter in order to identify promoters that drive SASP-C expression constitutively and at a level that will be effective for the invention. 
Therefore, one skilled in the art at the time of filing would conclude that the inventors only had possession of an invention using the fda promoter and did not have possession of the other promoters claimed.
Regarding Claim 13, the applicant broadly claims “A modified bacteriophage according to claim 1, wherein: (e) the C-terminal region has no more than 96% amino acid sequence identity with the C-terminal region of bacteriophage Phi33.” This claimed genus includes: (a) any modified tailless phages (reviewed in Ackermann 2006, Figure 2-1 on pg. 9), which inherently lack a tail protein with sequence identity to the Phi33, (b) a vast diversity of tailed bacteriophages that would be expected to infect every bacterial species, as well as defective bacteriophages whose tail structure is defective such that they cannot infect any species, (c) all bacteriophages whose C-terminal tail sequence has been replaced with another protein, such as an antibody, in order to alter host specificity.
See MPEP 2163.03 V or the argument of Claim 1 above for the analysis that written description is absent when "a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”
Despite the broad range of bacteriophages claimed, the specification discloses a small list of Pseudomonas aeruginosa phages whose tails would meet the claimed limitation (Figure 13) and discloses the two hybrid tail sequences Phi33(N)PTP47(C) and Phi33(N)PTP92(C) generated from bacteriophages listed in Figure 13. It is clear that the species demonstrated in the application do not form a representative sample of the genus claimed in Claim 13, because they do not demonstrate possession for any bacteriophages from groups (a) or (c) and only demonstrate possession of a small subset of bacteriophages from group (b).
Therefore, one of ordinary skill in the art at the time of filing  would conclude that the inventors only had possession of an invention using tail proteins from P. aeruginosa bacteriophage, either in their entirety or with hybrid N- and C-terminal regions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9, 12, 13, 24, 28, 31, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “plurality” in Claims 1, 9, 12, 24, 28, 39 is a relative term which renders the claims indefinite. The term “plurality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether there is a minimum number of target bacteria, host specificities, etc. required for fulfilling the limitation of the claim, or whether any number greater than one is sufficient. It is also unclear whether this threshold for fulfilling the claim limitation differs between recitations of the term “plurality.” For example, it is unclear whether the threshold number required is higher for “a plurality of different target bacteria” (Claim 1) than for “a plurality of different infection sites” (Claim 12). For the purposes of compact prosecution, all recitations of “plurality” will be examined as “2 or more”. Claims 2, 5, 6, 9, 12, 13, 24, 28, 31, 38-40 are rejected for depending on rejected Claim 1.
Regarding Claim 1, the phrase “a plurality of bacterial host specificities” is indefinite because it is unclear whether “host specificities” refers to multiple isolates, or multiple species of bacteria. For the purposes of compact prosecution, the phrase will be examined as a requirement for infecting two or more isolates of any bacterial species. Claims 2, 5, 6, 9, 12, 13, 24, 28, 31, 38-40 are rejected for depending on rejected Claim 1.
Regarding Claim 5, the phrase “the bacterial host specificity of the host range determinant is within the same bacterial species” is indefinite. In particular, the phrase “the same bacterial species” lacks antecedent basis and it is unclear what the bacterial species is the same as. For the purposes of compact prosecution, the phrase will be examined as a limitation reading “the bacterial host specificity of the host range determinant is specific to a single bacterial species.”
Regarding Claim 6, the promoter sequences are indefinite. The claims and specification do not define the promoter sequences. Additionally, the specification does not provide any examples or guidance that would enable a person of ordinary skill in the art at the time of filing to understand the metes and bounds of the claimed promoter sequences (such as disclosing how the promoter should be defined relative to the start of a gene or another reference sequence). It is unclear how one would determine whether a given promoter sequence does or does not belong to the list of claimed promoters. Furthermore, the limitation “promoters having more than 90% sequence identity” is indefinite because percent identity cannot be determined relative to a sequence that is not provided or unambiguously defined. In the interest of compact prosecution, the examiner will search for promoters by name, but not sequence.
Regarding Claim 9, the phrase “a plurality of different Pseudomonas bacteria” is indefinite because it is unclear whether “different bacteria” refers to multiple isolates, multiple species, both, or either. In the interest of compact prosecution, the limitation will be interpreted as referring to being able to target at least two isolates of any Pseudomonas species.
Regarding Claim 12, the term “hybrid host range determinants” has no antecedent basis. It is unclear whether this refers to the hybrid host range determinants of subsequent Claim 24, or whether it is intended to read “host range determinants” and refer to the host range determinants of prior Claim 1.
Regarding Claim 12, the phrase “defined by more than 50% of a collection” is indefinite because it is unclear what is being done to more than 50% of a collection. The examiner recommends amending to read “defined by being able to infect more than 50% of a collection.” Additionally, the examiner notes that infection is defined as delivery of the genome into a bacteria, even if no replication occurs (see reference to “infect and replicate” in the spec, pg. 4. Par. 1 to support this definition of infection as a separate process from replication). In the interest of compact prosecution, this limitation will be interpreted as described above.
Regarding Claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “at least 35”, and the claim also recites “and preferably more than 50 clinical isolates” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 12, the phrase “and including a range of antibiotic resistance phenotypes” is indefinite. First, it is unclear whether isolates from each infection site is required to have a range of antibiotic resistance phenotypes, or merely the collection as a whole. Second, it is unclear how “a range” is defined. This limitation could be interpreted as requiring both isolates classified as sensitive and resistant to the same antibiotic, isolates with a range of response to a single antibiotic even if all are classified as sensitive or resistant, or isolates that have different resistance phenotypes for different antibiotics. For the purposes of compact prosecution, this limitation will be examined as requiring isolates within the collection to be both sensitive and resistant to the same antibiotic.
Regarding Claim 13, section b, “the body” lacks antecedent basis. While having a body is inherent to the Myoviridae disclosed in the specification, it is not inherent to all phages (Ackermann 2006, Figure 2-1 on pg. 9). The examiner recommends adding a section before part (a): “wherein: the modified bacteriophage comprises a body and a tail” and/or limiting the scope in Claim 1.
Regarding Claim 13, sections d, e, f, g, h, i, the claim is indefinite because it refers to specific aspects of an amino acid sequence (either amino acid numbers or % identity) but no SEQ ID NOs are provided for comparison. Additionally, in section g, it is especially unclear what the sequence identity is being compared to, since the claim only recites “amino sequence identity is less than 80%.” For the purpose of compact examination, section g will be interpreted as identity relative to SEQ ID NO: 50 from bacteriophage Phi33, and other sections will be interpreted relative to the SEQ ID NOs as defined in the sequence file.
Regarding Claim 13, section g, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 13 section g recites the broad recitation “less than 80%”, and the claim also recites “is less than 70%, or is less than 60%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 28, the phrase “expresses a plurality of different host range determinants” is indefinite. It is unclear whether this refers to unclear whether it refers to multiple proteins expressed but only one chosen at random to be incorporated into any given phage, multiple tails on a single phage, multiple HRDs on a single tail protein subunit, one HRD with multiple binding sites, or some other structural configuration.
Regarding Claim 31, the claim is indefinite because the comma between “target bacteria, which includes a” makes it unclear whether the SASP gene is required for the modified bacteriophage of Claim 1 or the other modified bacteriophage. The examiner recommends amending to read either “The modified bacteriophage according to claim 1 where the toxin gene is a SASP gene… in admixture…” if the SASP gene is in the bacteriophage of Claim 1, or alternately “…which is capable of infecting target bacteria and which includes a SASP gene…” if the SASP gene is in the other modified bacteriophage. For the purposes of compact examination, this limitation is being interpreted as a requirement for the other modified phage, as the specification teaches cocktails of multiple modified phages rather than cocktails of a single modified phage combined with unmodified phages.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Merely mixing a bacteriophage with a second bacteriophage does not further limit the structure of the modified bacteriophage of Claim 1. This rejection is related to the 112(b) indefiniteness rejection of Claim 31 above and only is applicable if the SASP gene is within the other modified bacteriophage of Claim 31. This rejection does not apply if the SASP gene refers to the toxin gene of Claim 1. If the SASP gene is within the other modified bacteriophage of Claim 31, the examiner recommends amending to claim “An admixture of the modified bacteriophage of Claim 1 and another modified bacteriophage comprising a SASP gene encoding a SASP which is toxic to the target bacteria.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Requirement for Deposit of Biological Material
The specification is objected to AND Claim 40 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112, first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from a written description (e.g. sequenced);  or (3) deposited.
The claims are drawn to three modified bacteriophages, named PTP387, PTP388, and PTP389. The three bacteriophages are identified in [0034] of the published version of the application (PG-PUB No. US-20190119651-A1) as follows: “…Phi33 carrying the Phi33(N)PTP92(C) tail fibre, modified to carry the fda-SASP-C (P. aeruginosa codon optimized sequence) (PTP388); Phi33 carrying the Phi33(N)PTP47(C) tail fibre, modified to carry the fda-SASP-C (P. aeruginosa codon optimized sequence) (PTP389); Phi33 carrying the Phi33(N)Phi33(C) tail fibre, modified to carry the fda-SASP-C (P. aeruginosa codon optimized sequence) (PTP387).”
It is unclear if a bacteriophage that has the exact structural and chemical identity of the bacteriophage Phi33 and that could be modified to incorporate the toxic gene and tail protein sequences disclosed, is known and publicly available, or can be reproducibly isolated without undue experimentation. Clearly, without access to the bacteriophage whose structure was modified as disclosed, it would not be possible to practice the claimed invention. Therefore, suitable deposits for patent purposes are required. Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: 1) the base bacteriophage that is modified to produce the claimed bacteriophages or (2) non-modified portions of the claimed bacteriophages’ genomes is an unpredictable event.
Furthermore, any future amendment to the specification that discloses modified bacteriophages must make sure that all of the conditions of 37 CFR sections 1.801 through 1.809 have been met. If the deposits were made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves these specific matters to the discretion of each State.  Additionally, amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
In view of the above, it would require undue experimentation to reproduce the claimed bacteriophages that were created by modifying the bacteriophage Phi33. Deposit of the bacteriophage Phi33, or its full genome, or any of the modified bacteriophages claimed here would satisfy the enablement and written description requirements of 35 U.S.C. §112(a) or 35 U.S.C. §112, first paragraph.  See, 37 C.F.R. 1.801-1.809.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9, 13, 31, 38 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Regarding Claim 1, the claim recites “A modified bacteriophage capable of infecting a plurality of different target bacteria, which bacteriophage includes a toxin gene encoding a toxin protein which is toxic to the target bacteria; wherein the bacteriophage is lytic; and wherein the bacteriophage expresses host range determinant proteins which have a plurality of bacterial host specificities.” 
With regard to the limitations “wherein the bacteriophage is lytic,” and “which includes a toxin gene encoding a toxin protein which is toxic to the target bacteria” there are many natural bacteriophages with lytic lifecycles and tails. All tailed phages encode toxic proteins (peptidoglycan hydrolases and holins) which are required for the lysis step (see Ackermann 1999, pg. 175, “Lysis” section). With regard to the limitations “capable of infecting a plurality of different target bacteria” and “wherein the bacteriophage expresses host range determinant proteins which have a plurality of bacterial host specificities”, many natural bacteriophages fulfill this limitation, such tailed bacteriophages in the family Myoviridae. Myoviridae bacteriophages express host determinant proteins on their tails (Veesler et al. pg. 428, col. 1, par. 1 and pg. 429, col. 1, par. 1). Therefore, bacteriophages exist which fulfill these limitations and which would be a natural product.
As laid out in the Claim Interpretation section above, a “modified” bacteriophage could involve any modification where a patent could be filed as a result, such as isolating and sequencing a natural bacteriophage and patenting its use or the use of its proteins (such as in Hjorleifsdottir et al. US-6492161-B1). Isolation of a bacteriophage by concentrating it relative to its natural state in soil, water, etc. does not generate a markedly different product because it does not alter the structure of the bacteriophage itself. The bacteriophage itself remains a natural product despite being modified by being isolated from the environment. 
Alternately, a bacteriophage could be modified to add a small tag to a gene encoding one of its proteins that would allow a researcher to identify infected cells that are expressing that bacteriophage protein. With this modification, the structure of the bacteriophage itself could be identical to the unmodified bacteriophage depending on which protein is tagged, and characteristics such as host specificity and life cycle would not be altered by this modification. Therefore, such a modification would not generate a markedly different product from the natural bacteriophage.
Bacteriophages exist that meet all limitations of Claim 1, but that are not markedly different from its natural state and that therefore remains a natural product. For an example of a lytic tailed bacteriophage modified by isolating it from its environment, see bacteriophage BC-BP-05, described below in the teachings of Soothill et al. (US Pat. No. US-7807149-B2).
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 5, the claim recites “A modified bacteriophage according to claim 1, wherein the bacterial host specificity of the host range determinant is within the same bacterial species.” This rejection is being presented based on the interpretation of Claim 5 laid out in its 112(b) rejection, where claimed bacteriophages are specific to a single bacterial species. There exist isolated, lytic, tailed bacteriophages that naturally have specificity specific to a single bacterial species. One such bacteriophage is BC-BP-05, described below in the teachings of Soothill et al. (US Pat. No. US-7807149-B2).
As discussed in the analysis of Claim 1, a natural bacteriophage that is only modified by being isolated is a natural product. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 9, the claim recites “A modified bacteriophage according to claim 1, wherein at least one of the target bacteria is Pseudomonas…” There exist isolated, lytic, tailed, bacteriophages that naturally infect Pseudomonas species. One such bacteriophage is BC-BP-05, described below in the teachings of Soothill et al. (US Pat. No. US-7807149-B2).
As discussed in the analysis of Claim 1, a natural bacteriophage that is only modified by being isolated is a natural product. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 13, the claim recites “A modified bacteriophage according to claim 1, wherein: (a) the host range determinants comprise tail fibre proteins…” Because all phrases in Claim 13 are combined with “and/or,” this limitation alone is sufficient to satisfy the claim. As discussed in the analysis of Claim 1, bacteriophages in the family Myoviridae comprise host determining proteins in their tail fibers. Any isolated, lytic, and Myoviridae bacteriophage would meet this limitation. As discussed in the analysis of Claim 1, an isolated, lytic, tailed bacteriophage is a natural product.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 31, the claim recites “A modified bacteriophage according to claim 1 in admixture with 5Appl. No. 16/092,096Atty Dkt No. 1143297.003601at least one other modified bacteriophage which is capable of infecting target bacteria, which includes a SASP gene encoding a SASP which is toxic to the target bacteria.” This rejection is being presented based on the interpretation of Claim 31 laid out in its 112(b) rejection, where the SASP gene is part of the other modified bacteriophage rather than the modified bacteriophage of Claim 1. 
As laid out above in the 112(d) rejection, this interpretation does not further limit the structure of the bacteriophage of Claim 1, and therefore the “modified bacteriophage according to claim 1” recited here is a natural product. A simple admixture of this natural product bacteriophage with another bacteriophage would not create a product with markedly different characteristics than the underlying natural product because it would not alter the bacteriophage’s structure or its ability to infect its host. Accordingly, the claim recites a natural product. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 38, the claim recites “A composition for inhibiting or preventing bacterial cell growth, which comprises a modified bacteriophage according to claim 1, and a carrier therefor.” The phrase “for inhibiting or preventing bacterial cell growth” is considered to be a statement of intended use rather than a limitation of the claim. As discussed in the analysis of Claim 1 above, a bacteriophage modified to add a small tag to a gene encoding one of its proteins is not markedly different from the natural bacteriophage, and thus is a natural product. Placing said bacteriophage into a composition with a carrier does not change the characteristics of the bacteriophage relative to its unmodified state in water, soil, sewage, or other natural carriers, particularly because there is no limitation in the claim on the bacteriophage concentration or carrier type. Therefore, the claim fails to generate a markedly different product from the natural bacteriophage. Accordingly, the claim recites a natural product.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.
Regarding Claim 39, the claim recites “A composition according to claim 38, which comprises a plurality of the modified bacteriophages, at least two of which have different host specificities.” As discussed in the analysis of Claim 1 above, a bacteriophage modified to add a small tag to a gene encoding one of its proteins is a natural product. As discussed in the analysis of Claim 38 above, placing a composition comprising a modified bacteriophage is a natural product. Combining two bacteriophages, modified to add a small tag, and that naturally have different host specificities into a single composition does not change the characteristics of either bacteriophage relative to its unmodified state in water, soil, sewage, or other natural carriers. Therefore, the claim fails to generate a markedly different product from the natural bacteriophage. Accordingly, the claim recites a natural product.
	This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that would meaningfully limit the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairhead (PG-PUB US-20040097705-A1).
	Regarding Claim 1, Fairhead teaches a bacteriophage [0027] that is modified to contain the toxin protein SASP [0007, 0024]. This bacteriophage may be lytic [0031], and may have additional toxin proteins related to that process [0030]. The bacteriophage can be additionally modified to broaden its host range to infect a plurality of target bacteria by expressing an antibody fusion protein [0033]. Such proteins would be host range determinant proteins with a plurality of host specificities.
	Regarding Claim 2, Fairhead teaches that the toxin gene can comprise SASP [0024].
	Regarding Claim 38, Fairhead teaches the use of a composition for inhibiting bacterial cell growth comprising a bacteriophage and a carrier [0037].
	Regarding Claim 41, Fairhead teaches that the composition can be formulated for respiratory use [0037].
Claims 1, 5, 9, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soothill et al. (US Pat. No. US-7807149-B2).
Regarding Claim 1, Soothill et al. teaches that the bacteriophage BC-BP-05 was modified by isolating it from sewage (col. 7, ln. 32-33) and combining into a cocktail with other phages and antibiotics that is formulated for use as a treatment (col. 9, ln. 20-25). Soothill et al. further teaches that this bacteriophage is capable of infecting a plurality of different target bacteria (bacteria are P. aeruginosa isolates, see Figure 1 and col. 8, ln. 60-63). Regarding the limitation “bacteriophage includes a toxin gene encoding a toxin protein which is toxic to the target bacteria”, BC-BP-05 is a phage with a tail (Harper et al. 2010, Section 2.2 “Bacteriophage preparation” on pg. 310), and all tailed phages, such as those taught by Soothill et al. encode toxic proteins (peptidoglycan hydrolases and holins) which are required for the lysis step (see Ackermann 1999, pg. 175, “Lysis” section). Soothill et al. teaches that BC-BP-05 is lytic (Figure 1, white boxes represent bacterial isolates where BC-BP-05 is able to lyse the bacteria) and does not teach that BC-BP-05 is capable of lysogeny. Tailed phages like BC-BP-05 express host range determinant proteins (Veesler et al. pg. 428, col. 1, par. 1 and pg. 429, col. 1, par. 1) which are responsible for the plurality of bacterial host specificities observed.
Regarding Claim 5, Soothill et al. only teaches that the phages can infect isolates from P. aeruginosa (Figure 1, and  col. 6, ln. 24-26). More generally, Soothill teaches that “preferably the bacteriophages will have activity against the target bacterial species, but will have no activity or lower activity against other bacterial species" (col. 7, ln. 50-53).
Regarding Claim 9, Soothill et al. teaches that the phages can infect P. aeruginosa (Figure 1, and  col. 6, ln. 24-26).
Regarding Claim 38, Soothill et al. teaches a composition for inhibiting or preventing bacterial cell growth, which comprises a modified bacteriophage according to claim 1, and a carrier therefor (col. 9, ln. 27-32).
Regarding Claim 39, Soothill et al. teaches that the composition according to claim 38 comprises one or more of the modified bacteriophages (col. 9, ln. 27-32). As noted in Figure 1, all of the eight bacteriophages taught by Soothill et al. have different host specificities.
Claims 1, 13, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbe et al. 2010 (“Characterization of JG024, a Pseudomonas aeruginosa PB1-like broad host range phage under simulated infection conditions”).
Regarding Claim 1, Garbe et al. teaches a bacteriophage, hereafter JG024, that is modified by isolating it from a sewage sample (pg. 2, col. 1, par. 2). Garbe et al. further teaches that JG024 is capable of infecting a plurality of different target bacteria (“a broad range of clinical and environmental P. aeruginosa strains, Abstract). JG024 is lytic (Table 1 on pg. 2), and this lysis is an example of a toxic effect on the target bacteria caused by the endolysin protein (pg. 5, col. 1, par. 3). JG024 is a tailed (Myoviridae) bacteriophage (pg. 3, col. 1, par. 1). Tailed phages express host range determinant proteins (Veesler et al. pg. 428, col. 1, par. 1 and pg. 429, col. 1, par. 1) which are responsible for the plurality of bacterial host specificities observed for JG024 (“a broad range of clinical and environmental P. aeruginosa strains, Abstract).
Regarding Claim 13, parts (a-c) are inherent for Myoviridae such as JG024. The host determinant proteins are tail fiber proteins that comprise conserved N-terminal domains indirectly linking the tail protein to the body via its interactions with other tail proteins and less-conserved C-terminal domains which specifically bind to bacterial host components (Veesler et al. pg. 428, col. 1, par. 1; pg. 428, col. 2, par. 3 and continuation of the paragraph on pg. 429). Parts (d, e, g, and h) are inherent to the sequence of the JG024 tail fiber protein. The instant specification (pg. 9) demonstrates that the protein sequence can be broken up into N- and C- terminal regions as claimed in (d) and that the C-terminal region shares 57% identity with Phi33 and the N-terminal region shares 97% identity with Phi33 as claimed in (e, g, and h). Finally, the tail fiber of JG024 contains both the N- and C-terminal regions of the tail fiber from JG024, as claimed in (f) and (i).
Regarding Claim 28, expressing at least two host range determinant proteins is inherent to Myoviridae such as JG024; there are MTP proteins, which recognize the bacterial surface (Veesler et al. pg. 428, col. 1, par. 1), and RBP proteins which recognize the host via their VR2 region (Veesler et al. pg. 428, col. 2, par. 3 and continuation of the paragraph on pg. 429). These two host range determinant proteins have different host specificities; the MTP protein has a broader host specificity due to recognizing the bacterial surface rather than a particular receptor. Finally, each host range determining tail fiber protein in JG024 is selected from JG024.
Claims 1, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (PG-PUB No. US-20150064770-A1).
Regarding Claim 1, Lu et al. teaches modified, “recombinant bacteriophages” [0006]. 
Regarding the limitations, “capable of infecting a plurality of different target bacteria” and “the bacteriophage expresses host range determinant proteins which have a plurality of bacterial host specificities”, Lu et al. teaches that bacteriophages have host recognition proteins such as tail fibers that determine their host range [0006]. In general, Lu et al. teaches modifying the tail fiber to alter and/or expand the host range of the bacteriophages [0006], allowing them to infect a plurality of target bacteria. Specifically, T3 and T7 bacteriophages carrying recombinant T3 and T7 tails are able to infect at least five different E. coli isolates (Figure 6A, phages number 3 and 6). 
Regarding the limitations “bacteriophage includes a toxin gene encoding a toxin protein which is toxic to the target bacteria” and “the bacteriophage is lytic”, in general, the bacteriophages of the invention may be lytic [0058], and specifically, T3 and T7, as modified in Example 2 and Figure 6A, are obligate lytic phages [0137]. All tailed phages, such as those taught by Lu et al. encode toxic proteins (peptidoglycan hydrolases and holins) which are required for the lysis step (see Ackermann 1999, pg. 175, “Lysis” section).
Regarding Claim 24, Lu et al. teaches phages with hybrid host range determinant proteins- T7 phage with N-terminal T7 and C-terminal T3 tail fiber and T3 phage with N-terminal T3 and C-terminal T7 tail fiber [0139]. In these phages, the host range determinant tail fibers are hybrid proteins comprising an amino acid sequence from two phages- T3 and T7. The hybrid tail fibers comprise a C-terminal receptor binding region and an N-terminal region linking the C-terminal receptor binding region to the body of the bacteriophage, which is inherent in tailed bacteriophages (see Veesler et al. pg. 428, col. 2, par. 3 and its continuation onto pg. 429). In these phages, the N- and C-terminal regions are each from a different bacteriophage.
Regarding Claim 28, Lu et al. teaches that the N- and C-terminal halves of the tail fiber protein are both responsible for specificity [0141]. Therefore, hybrid tailed bacteriophages have multiple host range determinants (the two halves of the protein), and each one has a different specificity, hence the differences between the specificities of the hybrid phage and its two parents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
At least Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Lu et al. in view of Fairhead et al (PG-PUB No. US-20170304378-A1, hereafter Fairhead I). The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Lu et al. teaches a modified bacteriophage with tail fiber proteins modified to increase host range, as laid out in the analysis of Claim 1 above. Lu et al. also teaches a method of modifying lytic bacteriophages by inserting linear bacteriophage genomic fragments into a yeast artificial chromosome, making the desired changes to the bacteriophage genomic sequence [0008], and then “expressing the YAC::phage construct to produce the viable recombinant bacteriophage” [0013].
Fairhead I teaches an improved method of modifying lytic bacteriophages. Among other advantages, this method does not require an inefficient transformation of large bacteriophage genomes into cells [0007]. Fairhead I teaches that “one arrangement” is for the inserted gene to replace a lysis gene, to create a non-lytic bacteriophage [0022]. However, in the context of the Lu et al. modified tail proteins, one of ordinary skill in the art would find it convenient to replace the unmodified tail gene with the modified tail gene and retain the bacteriophage’s lytic lifecycle.
It would have been obvious to one of ordinary skill in the art at the time of filing to improve the Lu et al. modified bacteriophage by generating it with the method of Fairhead I. They would have been motivated to use the improved method of Fairhead I to modify the bacteriophage tail fibers in order to avoid the inefficient transformation step in the Lu et al. method with a reasonable expectation of success.
At least Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Lu et al. in view of Fairhead et al (PG-PUB No. US-20170304379-A1, hereafter Fairhead II). The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Lu et al. teaches a modified bacteriophage with tail fiber proteins modified to increase host range, as laid out in the analysis of Claim 1 above. Lu et al. also teaches a method of modifying lytic bacteriophages by inserting linear bacteriophage genomic fragments into a yeast artificial chromosome, making the desired changes to the bacteriophage genomic sequence [0008], and then “expressing the YAC::phage construct to produce the viable recombinant bacteriophage” [0013].
Fairhead II teaches an improved method of modifying lytic bacteriophages. Among other advantages, this method does not require an inefficient transformation of large bacteriophage genomes into cells [0007]. Fairhead II teaches that “one arrangement” is for the inserted gene to replace a lysis gene, to create a non-lytic bacteriophage [0022]. However, in the context of the Lu et al. modified tail proteins, one of ordinary skill in the art would find it convenient to replace the unmodified tail gene with the modified tail gene and retain the bacteriophage’s lytic lifecycle.
It would have been obvious to one of ordinary skill in the art at the time of filing to improve the Lu et al. modified bacteriophage by generating it with the method of Fairhead II. They would have been motivated to use the improved method of Fairhead II to modify the bacteriophage tail fibers in order to avoid the inefficient transformation step in the Lu et al. method with a reasonable expectation of success.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being obvious over Soothill et al. in view of Fairhead et al (PG-PUB No. US-20170313991-A1, hereafter Fairhead III). The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Soothill et al. teaches a modified bacteriophage according to Claim 1. Soothill et al. also teaches testing bacteriophage specificity against a panel of P. aeruginosa derived from canine ear infections (Abstract).
Soothill et al. does not teach “a collection of at least 35 and preferably more than 50 clinical isolates, from a plurality of different infection sites and including a range of antibiotic resistance phenotypes” that host range is defined relative to.
Fairhead III teaches measuring host specificity relative to “a diverse collection or clinical isolates, totaling at least 35, preferably at least 40, more preferably at least 44, and most preferably >50 in number. Such isolates should be from a range of geographical locations, including Europe, the Americas, and Asia, should carry a diverse range of antibiotic resistance phenotypes, including multi-drug resistant (MDR) strains, and should be from a diverse range of infection sites, such as strains cultured from blood, lung and skin infections” [0020].
It would have been obvious to one of ordinary skill in the art at the time of filing to test the modified bacteriophage of Soothill et al. against the clinical isolate collection of Fairhead III. Treatments for human disease have a much larger market share than treatments for dog diseases. Therefore, one of ordinary skill in the art at the time of filing would have been motivated to use the Soothill et al. bacteriophage as a treatment for humans rather than merely a treatment for canine ear infections. Before doing so, they would have been motivated to ensure that their phage product retained its broad host range against isolates causing human disease, especially human isolates which are antibiotic resistant, because antibiotic-resistant infections are most likely to be treated with bacteriophages.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being obvious over Soothill et al. in view of Fairhead et al (PG-PUB No. US-20170306298-A1, hereafter Fairhead IV). The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Soothill et al. teaches a modified bacteriophage according to Claim 1. Soothill et al. also teaches testing bacteriophage specificity against a panel of P. aeruginosa derived from canine ear infections (Abstract).
Soothill et al. does not teach “a collection of at least 35 and preferably more than 50 clinical isolates, from a plurality of different infection sites and including a range of antibiotic resistance phenotypes” that host range is defined relative to.
Fairhead IV teaches measuring host specificity relative to “a diverse collection or clinical isolates, totaling at least 35, preferably at least 40, more preferably at least 44, and most preferably >50 in number. Such isolates should be from a range of geographical locations, including Europe, the Americas, and Asia, should carry a diverse range of antibiotic resistance phenotypes, including multi-drug resistant (MDR) strains, and should be from a diverse range of infection sites, such as strains cultured from blood, lung and skin infections” [0019].
It would have been obvious to one of ordinary skill in the art at the time of filing to test the modified bacteriophage of Soothill et al. against the clinical isolate collection of Fairhead IV. Treatments for human disease have a much larger market share than treatments for dog diseases. Therefore, one of ordinary skill in the art at the time of filing would have been motivated to use the Soothill et al. bacteriophage as a treatment for humans rather than merely a treatment for canine ear infections. Before doing so, they would have been motivated to ensure that their phage product retained its broad host range against human disease, especially human isolates which are antibiotic resistant, because antibiotic-resistant infections are most likely to be treated with bacteriophages.
These rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soothill et al. (US Pat. No. US-7807149-B2) in view of Qing et al. 2014 (“Outbreak of PER-1 and diversity of b-lactamases among ceftazidime-resistant Pseudomonas aeruginosa clinical isolates”).
The teachings of Soothill et al. with regard to the modified bacteriophage of Claim 1 is laid out above. Soothill et al. also teaches that BC-BP-05 infects >50 of 100 clinical isolates tested (Fig 1) that were "derived from canine otitis externa infections" (col. 22, ln. 44-45).
Soothill et al. does not teach testing against a collection from a plurality of different infection sites and including a range of antibiotic resistance phenotypes.
Qing et al. teaches a collection of 217 clinical isolates isolated from multiple sources in patients, including sputum, throat swabs, blood, and urine (pg. 387, "Bacterial strains and plasmids"), and that 51 are ceftazidime resistant (Abstract).
One of ordinary skill in the art at the time of filing would have been motivated to test the Soothill et al. phage product against the Qing et al. collection of additional P. aeruginosa isolates. Treatments for human disease have a much larger market share than treatments for dog diseases. Therefore, one of ordinary skill in the art at the time of filing would have been motivated to use the Soothill et al. bacteriophage as a treatment for humans rather than merely a treatment for canine ear infections. Before doing so, they would have been motivated to ensure that their phage product retained its broad host range against human disease, especially human isolates which are antibiotic resistant, because antibiotic-resistant infections are most likely to be treated with bacteriophages. One would only have to test BC-BP-05 against a single antibiotic resistant isolate taught by Qing et al. in order to meet this limitation, not the entire library, because BC-BP-05 was tested against more than 50 clinical isolates by Soothill et al. and all isolates from Qing et al. are from an infection site other than otitis externa.
Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fairhead 2004 (PG-PUB US-20040097705-A1) in view of Soothill et al.
Fairhead teaches a modified bacteriophage according to claim 1. Fairhead also teaches that the narrow host range of bacteriophages can be a barrier to their method [0033], and proposes several methods of expanding the modified bacteriophage’s host range, including exchanging the bacteriophage’s typical tail for “a variety of tails each expressing an affinity for receptors expressed by different bacteria” [0033].
Fairhead does not teach that their modified bacteriophage is in admixture with a second SASP-containing bacteriophage.
Soothill et al. teaches use of several different bacteriophages with different specificities as part of a bacteriophage panel (col. 9, ln. 43-47).
One of ordinary skill in the art at the time of filing would have been motivated to improve the Fairhead modified phages by using at least two of Fairhead’s SASP-containing bacteriophages, whose tails had been altered to have distinct host affinities, within the context of a bacteriophage panel as taught by Soothill et al. By combining several bacteriophages with different affinities into a single composition, one could increase the host range of the composition, even if not the bacteriophages themselves, with reasonable expectation of success. A composition with a broader host range would predictably avoid the barrier of narrow bacteriophage host range taught by Fairhead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 13, and 28 (hereafter instant Claims) rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3 and 10-19 of U.S. Patent No. 10,953,052 (hereafter patented Claims). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant Claim 1, patented Claim 1 recites a method of generating a modified lytic bacteriophage, patented Claim 2 recites that the exogenous DNA added to said modified bacteriophage may comprise an antibacterial gene, and patented Claim 10 recites that the host range determinant of said modified phage may encode a tail fibre protein. Instant Claim 1 also recites a modified bacteriophage with these limitations. Although the patented claims are drawn to a method rather than a product, the method claims give sufficient detail about the product to make it obvious.
Regarding instant Claim 6, additionally, patented Claim 3 recites that the exogenous antibacterial gene is under the control of a constitutive promoter. Instant Claim 6 also recites a toxic gene under the control of a constitutive promoter. Although the patented claims are drawn to a method rather than a product, the method claims give sufficient detail about the product to make it obvious.
Regarding instant Claim 13, additionally, patented Claim 10 recites that the host range determinant of the marker phage encodes a tail fibre protein; Instant Claim 13(a) recites the same limitation. Patented Claim 11 recites that said tail fibre protein comprises a receptor binding region for binding to the second host cell and a region linking the receptor binding region to the body of the phage; instant Claim 13(b) recites the same limitation. Patented Claim 12 recites that the receptor binding region is a C-terminal receptor binding region and the region linking the C-terminal receptor binding region to the body of the phage is an N-terminal region; instant Claim 13(c) recites the same limitation. Patented Claim 13 recites that the C-terminal region has no more than 96% amino acid sequence identity with the C-terminal region of bacteriophage Phi33; instant Claim 13(e) recites the same limitation. Patented Claim 14 recites that the C-terminal region may be from any one of a list of bacteriophages; instant Claim 13(f) recites the same limitation and a list of bacteriophages which lacks PR1 and instead contains PB1. Patented Claim 15 recites that the C-terminal region amino sequence identity is less than 80%; instant Claim 13(g) recites the same limitation. Patented Claim 16 recites that the N-terminal region has at least 95% amino acid sequence identity with the N-terminal region of bacteriophage Phi33; instant Claim 13(h) recites the same limitation. Patented Claim 17 recites that the N-terminal region may be from any one of a list of bacteriophages; instant Claim 13(i) recites the same limitation and list of bacteriophages. . Although the patented claims are drawn to a method rather than a product, the method claims give sufficient detail about the product to make it obvious.
Regarding Claim 28, additionally, patented Claim 18 recites that the tail fibre protein has more than 80% amino acid sequence identity with the sequence of Phi33, and patented Claim 19 provides a list of possible bacteriophages meeting that limitation. Instant Claim 28 recites that each host range determinant protein is from the same list of bacteriophages as patented Claim 19. Although the patented claims are drawn to a method rather than a product, the method claims give sufficient detail about the product to make it obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 4161                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611